215 F.2d 270
Martin KARASEK, Appellant,v.UNITED STATES of America.
No. 15096.
United States Court of Appeals, Eighth Circuit.
Aug. 13, 1954.

Appeal from the United States District Court for the Southern District of Iowa.
Pearl M. Hart, Chicago, Ill., and Bertram Metcalf, Davenport, Iowa, for appellant.
Roy L. Stephenson, U.S. Atty., Robert J. Spayde, Asst. U.S. Atty., Des Moines, Iowa, and John C. Stevens, Asst. U.S. Atty., Muscatine, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed without taxation of costs in this Court in favor of either of the parties, on stipulation of parties.